 
                                                                                                                                                                                                                                                                                                                        
Exhibit 10.35

 
 
Portions of this exhibit marked [*] are requested to be treated confidentially.
 

SECOND AMENDMENT TO THE
 
LETTER AGREEMENT FOR SERVICES
 
by and between
 
SHARECARE, INC.,
 
and
 
HSW INTERNATIONAL, INC.
 
This SECOND AMENDMENT (“Second Amendment”) is entered into effective as of the
30th day of June 2010 (“Effective Date”), by and between Sharecare, Inc., a
company incorporated under the laws of the State of Delaware and located at 3280
Peachtree Road, Suite 600, Atlanta, GA 30303 (“Sharecare”) and HSW
International, Inc., a company incorporated under the laws of the State of
Delaware and located at 3280 Peachtree Road, Suite 600, Atlanta, GA 30305
(“HSWI”).
 
Recitals
 
Whereas, on October 30, 2009, Sharecare and HSWI entered into a Letter Agreement
for Services, as amended by the First Amendment of December 30, 2009, (the
“Agreement”) whereby HSWI is to perform certain services for Sharecare;
 
Whereas, the Agreement provides for HSWI to perform services for Sharecare in
connection with the Sharecare Service on a dedicated “Ask Dr. Oz” subdomain of
the website for “The Dr. Oz Show” and on a top level domain Sharecare website,
respectfully referred to in the Agreement as the Oz Site and the Sharecare Site;
 
Whereas, Sharecare and HSWI wish to amend the Agreement to provide for HSWI's
provision of certain additional services to Sharecare related to Sharecare's
outsourced operation and management of the top level domain website for “The Dr.
Oz Show” as more specifically described herein; and,
 
Whereas, Sharecare and HSWI wish to extend the Term of the Agreement until
December 31, 2010, unless earlier terminated solely as expressly permitted in
the Agreement.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
 
1. Defined Terms. Capitalized terms used but not specifically defined in this
Amendment shall have the meanings ascribed to them in the Agreement.
 
2. Additional Services. Pursuant to the terms set forth in this Second
Amendment, HSWI agrees to perform additional Services to operate the top level
domain web site for “The Dr. Oz Show,” presently located at www.doctoroz.com,
(the “Dr. Oz Show Site”) including without limitation the development of
additional functionality and new content for the Dr. Oz Show Site, in accordance
with the Show Site Specifications and Show Site Budget as described and defined
in Sections 3 and 4, respectively, below (“Additional Services”). It is
understood and agreed that notwithstanding the fact that the Oz Site is a
subdomain on the Dr. Oz Show Site, the Services and other terms applicable
thereto shall be unaffected by the terms of this Second Amendment and the terms
hereof shall apply only to the remainder of the Dr. Oz Show Site
 
 
 

--------------------------------------------------------------------------------

 
 
 
except as may be expressly contemplated hereunder. Except as expressly set forth
in this Second Amendment to the contrary, the Additional Services shall be
deemed to be Services under and for purposes of the Agreement.
 
3. Show Site Specifications. The parties shall work in good faith and prepare a
mutually agreed specifications document to cover the Additional Services for the
Dr. Oz Show Site (the “Show Site Specifications”), which shall be consistent
with the development and operational plan (the “Oz Show Plan”) agreed upon
between Sharecare and the Dr. Oz Show Site owner (“Dr. Oz Show Site Owner”)
pursuant to the agreement between them. Notwithstanding the foregoing, any
service levels agreed to in the Show Site Specifications shall be consistent
with those that HSWI reasonably can meet given the Show Site Budget. HSWI agrees
to perform the Additional Services for the Dr. Oz Show Site in accordance with
the mutually agreed Show Site Specifications, subject to Changes thereto
initiated and approved by the parties as contemplated under the Agreement.
 
4. Dr. Oz Show Site Budget. The parties shall work in good faith and prepare a
mutually agreed budget to cover Services for the Dr. Oz Show Site, such budget
to be prepared in a manner consistent with the preparation of the initial Budget
set forth in Section 7 of the Agreement (the “Dr. Oz Show Site Budget”). HSWI
agrees to perform the Services for the Dr. Oz Show Site in accordance with the
mutually agreed Dr. Oz Show Site Budget, subject to modification from time to
time by written agreement of the parties in connection with mutually agreed
Changes. Any amounts incurred for the Additional Services in excess of the Dr.
Oz Show Site Budget shall be incurred by HSWI at its sole risk and cost unless
otherwise agreed to by Sharecare through mutually agreed Changes. The Dr. Oz
Show Site Budget will include an additional fixed management fee for HSWI’s
management of the Dr. Oz Show Site, as follows: (i) for the first [*]1 months, a
monthly fee of $[*], and (ii) for the next [*]months, a monthly fee of $[*].
 
5. Additional Termination Rights. In addition to the termination rights
generally applicable to the Services under the Agreement, the parties hereby
agree that Sharecare shall have the right to terminate the Additional Services
without termination of the Agreement or the other Services contemplated
thereunder by written notice to HSWI following any termination of the agreement
between Sharecare and the Dr. Oz Show Site Owner, it being understood that
Sharecare shall provide HSWI prompt written notice of such termination or other
event as soon as reasonably practical after its receipt of such notice from the
Dr. Oz Show Site Owner.
 
6. Extension of Term. The date of June 30, 2010, in Section 1 of the Agreement,
referring to the expiration of the Term, as amended by the First Amendment of
December 30, 2009, is amended and replaced with the date of December 31, 2010,
such that the Term of the Agreement shall expire on December 31, 2010. The
Services performed by HSWI during the extended Term contemplated hereunder shall
constitute “Services” under the Agreement for all purposes of the Agreement.
 
7. Extension of Term Budget. The parties shall work in good faith and prepare a
mutually agreed budget to cover Services performed during the extended Term
contemplated in this
 

--------------------------------------------------------------------------------

 
[*] Confidential treatment requested.

 
 

--------------------------------------------------------------------------------

 
 
Amendment (i.e., for the period of the Term commencing on July 1, 2010, and
extending through the remainder of the Term), such budget to be prepared in a
manner consistent with preparation of the initial Budget set forth in Section 7
of the Agreement, as the same may have been modified by the parties in
accordance with the terms of the Agreement (collectively, the “Modified
Budget”). HSWI agrees to perform the Services in accordance with the mutually
agreed Modified Budget, subject to modification from time to time by written
agreement of the parties in connection with mutually agreed Changes.
 
8. Authority. Each party represents and warrants that it has full and complete
authority to enter into this Amendment.
 
9. Effect of Amendment. Except as expressly set forth in this Amendment, all
provisions set forth in the Agreement shall continue to remain in full force and
effect and shall not be affected by this Amendment. To the extent of any direct
conflict between the terms of this Amendment and the terms of the Agreement, the
applicable terms of this Amendment shall control.
 
10. Further Assurances. The parties will execute and deliver such other
instruments and documents, and take such other actions, as either party
reasonably requests to evidence or effect the transactions contemplated by this
Amendment.
 
11. Headings. The headings contained in this Amendment are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Amendment.
 
12. Counterparts. This Amendment may be executed in two or more counterparts
(electronically - i.e., by scanned PDF - or otherwise), each of which shall be
deemed to be an original, but all of which together shall constitute one
instrument binding on the parties, notwithstanding that both parties are not
signatories to the original or the same counterpart.
 
[Signatures continued on next page]
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
This Second Amendment to the Agreement is signed below by the duly authorized
representatives of the parties and effective as of the Effective Date.
 
Sharecare                                                                                  HSWI
Sharecare,
Inc.                                                                      HSW
International, Inc.




By:  /s/ Colin B.
Daniel                                                            By:  /s/
Bradley T.
Zimmer                                                                      


Name:  Colin B. Daniel,
CPA                                                   Name: Bradley T.
Zimmer                                                      


Title:  Vice President,
Finance                                                Title:  Executive Vice
President & General Counsel

